internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p 5-plr-121715-98 date mar legend authority state foundation association bonds property trustee u u o i date date date date date bond counsel plr-121715-98 dear this is in response to your request on behalf of the authority for an extension of time under sec_301 of the procedure and administration regulations to file the notice of defeasance escrow required by regulations sec_1_141-12 of the income_tax facts the authority is an agency of state and is authorized to issue bonds to finance various types of projects association and the foundation together the organizations have each received letters from the internal_revenue_service confirming their status as exempt_organizations under sec_501 of the code the on date the authority issued the bonds and loaned a of the bond proceeds to the organizations pursuant to a loan agreement the bond proceeds to various other c organizations has been represented that the bonds were qualified c bonds under the authority also loaned an unspecified amount of it the organizations used a portion of the loaned bond proceeds to purchase and remodel the property organizations sold the property to a for-profit company for b it has been represented that on date the organizations established a defeasance escrow in satisfaction of the remedial action provisions set forth at sec_1_141-12 on date the bond counsel advised the organizations with respect to the on or about date defeasance escrow and provided its opinion to both the authority and the organizations from the authority executed originals of a notice to the commissioner the notice stating that an escrow had been established as part of a remedial action under sec_1_141-12 regarding the bonds counsel expected that bond counsel would mail the notice to the the date on which internal_revenue_service on or before date the 90-day period for a timely notice expired the authority the organizations and bond bond counsel received on or about date while preparing the bond transcript bond counsel could not locate proof of mailing for the notice and could not recall whether it had ever been mailed sent the notice to the midstates key district_office by certified mail on date expired less than days after the 90-day period had bond counsel llc9 plr-121715-98 the authority's request for relief was filed before the failure to provide the notice was discovered by the service the requested relief is granted the authority's tax_liability will not be lower than it would have been if the notice had been timely mailed to the service if law sec_103 of the code provides that except as stated sec_103 gross_income does not include interest on any state in or local bond apply to any private_activity_bond that is not a qualified_bond sec_141 provides that qualified bonds under include qualified c bonds sec_103 provides that sec_103 does not sec_145 sets forth the requirements for qualified c bonds property that is to be acquired with the net_proceeds of the issue must be owned by a 501_c_3_organization or governmental_unit in order for the bonds to be qualified c bonds as material here sec_145 provides that all with certain exceptions that are not material here a provides that sec_1_141-0 through apply to under sec_1_145-2 references to the private_business_use sec_1_141-2 and sec_1_141-12 include the sec_145 ownership test in thus under sec_1_145-2 if the issuer takes a deliberate test action that causes a facility financed with c bonds to no longer be owned by a 501_c_3_organization or governmental_unit the bonds are treated as though they meet the private use test of sec_1 sec_145 sec_1_141-12 provides in part that an action that sec_1_141-12 a deliberate action if the issuer takes a remedial action causes an issue to meet the private business tests is not treated as described in nonqualified bonds is the establishment of a defeasance escrow within days of the deliberate action if within days of the escrow's establishment appropriate written notice is given to the commissioner one remedial action under sec_1_141-12 f with respect to the e or sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election but not more than months under all subtitles of the code except subtitles e under sec_301_9100-1 the term election is defined in part to include an application_for relief in respect of tax material here under sec_301_9100-1 the term regulatory election means an election whose due_date is prescribed by a regulation revenue_procedure notice or announcement published in the internal_revenue_bulletin and i as g h plr-121715-98 sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic elections sec_301_9100-3 provides that subject_to paragraphs b i through iii deemed to have acted reasonably and in good_faith when the taxpayer applies for relief under this section before the service discovers the failure to make the regulatory election c i provides that the interests of the government are not prejudiced if granting relief will not cause the taxpayer to have a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been'timely made taking into account the time_value_of_money sec_301_9100-3 the taxpayer will be section of conclusion based on the facts and representations submitted the authority is granted an extension of time to july provide the notice required by sec_1_141-12 to this letter is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent attorney on file with this office a copy of this letter is being sent to your authorized representative in accordance with the power of sincerely yours chief_counsel financial institutions products enclosure copy for sec_6110 purposes
